Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10-20-20 has been entered.
 
Status of Claims
Claims 1-20 has been reviewed and are addressed below.

Response to Amendments/Arguments
Applicant’s amendments filed on 10-20-20 has been entered and are addressed below.
With respect to applicant’s arguments regarding the 101 rejection, that the office action failed to identify any fundamental economic principles or practices, managing personal behaviors or interaction between people.  Examiner respectfully disagree.  The examiner respectfully disagrees, the steps of initiated a telemedicine session based on the identification information and coverage information is part of the abstract idea of 
Applicant argues that the combination provide a practical application and uses Enfish to support the arguments. Examiner respectfully disagrees. The use of video camera to perform a telemedicine session is not unconventional, rather the use of video calls is known in the area as indicated in the prior art cites.
Applicant argues that similar to Berkheimer the instant claim overcomes the 101 rejection. Examiner respectfully disagree.  The claim features that they assert are unconventional under step 2B are the same features that have been found/identified as abstract.
Applicant’s amendments necessitated an update to the prior art, therefore applicant’s arguments regarding the prior art is moot and are addressed below.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
Claims 1-20 are drawn to a method and system, which is/are statutory categories of invention (Step 1: YES). 
Step 2A Prong One:
Independent claims 1, 10 and 19 recite “receive user identification data”, “validate the user identification data includes at least a company identifier”, “receive coverage information…”, “verify the coverage information…”, “transmit to the client the validated identification data….”, “receive the identification data”, “transmit the identification data”, “receive the validation of the identification data”, “receive an input command indicating selection….”, “initiate a first telemedicine session…”.
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by identifying and reporting events preceding a pattern in a set of user data. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a “first processor”, “non-transitory memory”, “second processor”, “user interface”, touch input”, “touch screen”, “client device” which are additional elements that are recited at a high level of generality (e.g., the “processor” performs a pattern identification analysis through no more than a statement that said processor is “configured” to perform said analysis) such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed (e.g., the “processor” language is incidental to what it is “configured” to perform). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The claims recite the additional element of “display one or more available benefits…”, which are considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed receiving limitations are incidental to the performance of the recited abstract idea of identifying and reporting events preceding a pattern in a set of user data. See: MPEP 2106.05(g). 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See: MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, and 
- paragraph 20 describes that the healthcare server 106 can include a single and/or multiple interconnected servers. Healthcare server 106 can support connections from a variety of different client devices 102, such as: desktop computers; mobile 
- paragraph 27 recites “input can be received from a touch screen/touch pads of client device 102”.
-paragraph 52 “Exemplary system 1200 includes a processing unit (CPU or processor) 1210 and a system bus 1205 that couples various system components including the system memory 1215, such as read only memory (ROM) 1220 and random access memory (RAM) 1225, to the processor 1210”.
	The claims recite the additional element of “display one or more available benefits…””, which amounts to extra-solution activity concerning mere data gathering. The specification (e.g., as excerpted above) does not provide any indication that the additional elements are anything other than well‐understood, routine, and conventional functions when claimed in a merely generic manner (as they are here). See: MPEP 2106.05(g). 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2-9, 11-18 and 20 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable Dunham (2013/0110555) in view of Stueckermann (2015/0278474) and Phillips (2012/0166221)
With respect to claim 1 Dunham teaches an integrated healthcare system comprising: 
a server including (Dunham paragraph 24 “server”): 
a first processor (Dunham paragraph 25 “user workstations”); and 

receive identification data (Dunham Paragraph 40 “receiving a pharmacy authorization request, which includes claim identifying information”); and 
transmit, to a client device, the validated identification data and the verified coverage information (Dunham paragraph 28); and 
the client device configured to be coupled to the server including: 
a second processor (Dunham paragraph 4 “computer at the pharmacy counter”); and 
a second non-transitory memory configured to store (Dunham paragraph 107 “memory 910”) instructions for execution by the second processor, the instructions configured to cause the processor: 
display, on the user interface, one or more available benefits, the one or more benefits bases on the verified coverage information (Dunham paragraph 81 “the transaction status column reflects the insurer's coverage decision regarding the prescription. In the example shown, the status column indicates that the first three prescriptions listed (530) were authorized for payment, as indicated by the status indicators "paid" and "staged" (meaning the prescription is authorized but no yet paid)”);
receive, at a user interface, the identification data (Dunham Paragraph 40 “receiving a pharmacy authorization request, which includes claim identifying information”) the input command comprising a touch input from a touch screen display displaying the user interface and corresponding to a selection of an emergency care service benefit (Dunham paragraph 112 “I/O device 925 may include one or more input 
transmit, to the server, the identification data (Dunham paragraph 28); 
the user interface comprising intractable icons corresponding to the one or more available benefits (Dunham Fig. 5 and paragraph 83 ).
receive, at the user interface, an input command through the intractable icons indicating selection of at least one of the one or more available benefits (Dunham paragraph 61); and 
initiate, a session based on the input command (Dunham paragraph 72) the session comprising one of a video call putting the client device into communication with a registered nurse (Dunham paragraph 28 and 77).
Dunham does not teach user identification data or validate the user identification data includes at least a company identifier; 
 receive coverage information associated with the user identification data and the company identifier;  verify the coverage information; receive, from the server, the validation of the identification data
based on the validated user identification data and the verified coverage information.
Stueckemann teaches obtaining the benefits summary can include transmitting the benefits verification request to a benefits verifier and receiving the benefits summary from the benefits verifier. In an exemplary embodiment, the method can include receiving information about the predefined forms from the benefits verifier, and selecting one of the predefined forms based on the information about the predefined forms 
Stueckemann teaches data used to auto-populate the PA form can include patient information (e.g., name, address, or the like), physician contact information (e.g., name, license number, or the like), information input into the benefits verification request window 5100 (shown in FIG. 51), office information (e.g., name, address), insurance information for the patient (e.g., company, plan number, or the like), and/or any other information pertinent to the fields of the PA form (Stueckermann paragraph 192)
One of ordinary skill in the art would have found it obvious to combine the teachings of Dunham with Stueckemann with the motivation of to provide doctors and patients with a quick, automated, estimate of financial information--patient cost, provider payment, concerning a patient visit or procedure (Stueckemann paragraph 5). Additionally it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dunham and Stueckemann. The well-known elements described are merely a combination of old elements, and in the combination, each element merely would have performed the 
Nether Dunham in view of Stueckermann do not teach first telemedicine session.
Phillips teaches Internet server based database will also contain at least the audio-video link information required to establish audio and video communication between the patient and the healthcare practitioner, and this Internet server based database will transmits this audio-video link information to the patient and healthcare practitioner on or before the time of the scheduled telemedicine session (Phillips paragraph 11).
One of ordinary skill in the art would have found it obvious to combine the teachings of Dunham in view of Stueckemann with Phillips the motivation of overcoming or work with the geopolitical restraints on medical practice that presently hampers conducting physician patient telemedicine sessions across different geopolitical zones (Phillips paragraph 9). Additionally it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dunham and Stueckemann and Phillips. The well-known elements described are merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 10, 5 and 19-20 are rejected as above.

With respect to claim 2 Dunham in view of Stueckemann and Phillips teaches the integrated healthcare system of claim 1, wherein the client memory includes further 
Claim 11 is rejected as above.

With respect to claim 3 Dunham in view of Stueckemann and Phillips teaches the integrated healthcare system of claim 1. 
	Dunham in view of Stueckemann does not teach registered nurse determines a specialist to put the client device into communications with via a second telemedicine sessions.
Phillips teaches when used in the second, permissions exchange mode, the invention may be a method of conducting Internet based telemedicine between healthcare practitioners (e.g. physicians, physician specialists, nurses, and other healthcare providers) and patients residing in different geopolitical zones, such as different states or countries (Phillips paragraph 25).
One of ordinary skill in the art would have found it obvious to combine the teachings of Dunham in view of Stueckemann with Phillips the motivation of overcoming or work with the geopolitical restraints on medical practice that presently hampers conducting physician patient telemedicine sessions across different geopolitical zones (Phillips paragraph 9). Additionally it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dunham and Stueckemann and Phillips. The well-known elements described are merely a combination of old elements, and in the combination, each element merely 
Claim 12 is rejected as above.


With respect to claim 4 Dunham in view of Stueckemann teaches the integrated healthcare system of claim 1, wherein the communication session is a communication with an emergency service (Dunham paragraph 50). 
Claim 13 is rejected as above.

With respect to claim 5 Dunham in view of Stueckemann teaches the integrated healthcare system of claim 1, wherein the communication session is a communication with a concierge (Dunham paragraph 27). 
Claim 14 is rejected as above.

With respect to claim 6 Dunham in view of Stueckemann teaches the integrated healthcare system of claim 5, wherein the concierge is a person (Dunham paragraph 27). 
Claim 15 is rejected as above.

With respect to claim 7 Dunham in view of Stueckemann teaches the integrated healthcare system of claim 1, wherein the initiation of the communication session 
Claim 16 is rejected as above.

With respect to claim 8 Dunham in view of Stueckemann teaches the integrated healthcare system of claim 1, wherein the initiation of the communication session includes scheduling an appointment (Dunham paragraph 97).
Claim 17 is rejected as above. 

With respect to claim 9 Dunham in view of Stueckemann teaches the integrated healthcare system of claim 1, wherein the user interface displays a coverage card based on the verified coverage information (Dunham paragraph 30). 
Claim 18 is rejected as above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD R REYES whose telephone number is (571)270-5212.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice A Mooneyham can be reached on (571)272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


REGINALD R. REYES
Primary Examiner
Art Unit 3686



/REGINALD R REYES/Primary Examiner, Art Unit 3626